


CONSOLIDATED-TOMOKA LAND CO.
ANNUAL CASH BONUS PLAN
 
1. Purpose.  The purpose of the Consolidated-Tomoka Land Co. Annual Cash Bonus
Plan (the “Plan”) is to create a mutuality of interest between management and
shareholders of Consolidated-Tomoka Land Co. (the “Company”) through a bonus
structure designed to reward actions that will increase long-term shareholder
value.
 
2. Eligibility.  The participants in the Plan shall be those eligible Company
officers and managers (“CTO Employee”) whose participation in the Plan has been
approved by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company.  To be eligible, the CTO Employee must
be employed by the Company or one of its subsidiaries as a full-time employee
from January 1 through December 31 of the bonus plan year, unless otherwise
recommended by the Committee and approved by the Board.
 
3. Administration of Plan.  The Plan shall be administered by the
Committee.  The Committee shall have the authority to select CTO Employees to
participate in the Plan (the “Plan Participant”), to determine performance goals
and the bonus amounts to be paid upon achievement of the performance goals, to
determine other terms and conditions of awards under the Plan, to establish and
amend rules and regulations relating to the Plan, and to make all other
determinations necessary and advisable for the administration of the Plan.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any award in the manner and to the extent it shall
deem desirable to carry it into effect.  All decisions made by the Committee
pursuant to the Plan shall be made in the Committee's sole and absolute
discretion and shall be final and binding on officers, Plan Participants, and
the Company.
 
4. Performance Awards.  The Plan performance criteria are designed to
incentivize those management actions by CTO Employees that best serve the short
and long-term interest of the Company’s shareholders, as determined by the goals
and objectives set annually by the Board.  Discretionary awards will be based on
the subjective evaluation and recommendation of the Committee to the full
Board.  Bonuses will be paid no later than March 15 following the end of the
bonus Plan year.
 
In the first quarter of each Plan year, the Board upon the recommendation of the
Committee will determine the potential bonus pool, adopt specific annual goals
related to each criteria, approve a list of Plan Participants, and potential
bonus award (“PBA”) for a 100 percent rating.
 
The maximum PBA payouts, determined as a percentage of annual base salary, are
as follows:
 
· Chief Executive Officer           up to 100%
· Other Executive Officers         up to 55%
· Vice Presidents                       up to 45%
· Managers                                up to 35%
 
The Board Chairman shall make bonus recommendations to the Committee annually
regarding the performance of the CEO pursuant to the Plan and any applicable
employment agreement, and the CEO shall make bonus recommendations to the
Committee as to all other Plan Participants pursuant to the Plan and any
applicable employment agreement.  The Committee will review these
recommendations and make its recommendations to the Board for final approval of
the annual cash bonuses to be awarded and paid by the Company.
 
The performance criteria to be used under the Plan are:
 
· Stock Performance and Investor Outreach (20%)
· Financial Performance (20%)
· Land Transactions (20%)
· Investment Activity (20%)
· Risk Management (10%)
· Executive Leadership (10%)
 
Each performance criterion will comprise the indicated percentage of each Plan
Participant’s total PBA, or such other percentage as determined at the beginning
of the Plan year by the Committee.  At the end of the Plan year, the Committee
will rate each Plan Participant’s performance in relation to each of the
criteria.  The cumulative score for each Plan Participant will be multiplied by
the PBA to determine the individual’s bonus.
 
The Committee may, with the approval of the Board, increase or decrease an
individual Plan Participant’s award.  For the avoidance of doubt, the Committee
may, with the approval of the Board, exclude non-recurring, one-time items from
the measurements of the above performance criteria for the purposes of
determining the achievement of the performance criteria and the specific
underlying goal.  Further, the Committee may, with the approval of the Board,
increase the awards recommended for a Plan Participant above 100% of the total
opportunity available to the Plan Participant pursuant to the Plan and, as
applicable, any employment agreements for individual Plan Participants.
 
a. Stock Performance and Investor Outreach.  One of the most objective measures
that the Company’s shareholders use to gauge the Company’s performance is the
market price of the Company’s stock.  In addition, an important part of
management’s role is investor outreach, whereby management engages the investor
community on a recurring basis through investor presentations, one-on-one
investor meetings, and participation at industry conferences.  Annually, the
Committee will evaluate the performance of the Company’s stock price relative to
the market as a whole and relative to the Company’s peer group.  The Committee
will also take into consideration management’s efforts and success in investor
outreach initiatives.  Performance awards can range from zero percent to a
maximum of 20 percent of the PBA.
 
b. Financial Performance.  The long-term viability of the Company is based on,
among other things, consistent profitability and generation of cash flows, which
general reflects successful land dispositions, investment activities, management
of the Company’s capital structure, and fiscal discipline in terms of managing
general and administrative expenses.  Annual earnings per share (“EPS”), based
on generally accepted accounting principles, is an important measure underlying
the Company’s financial performance, as is profitability and cash flow
generation.  The Company’s financial performance overall can be objectively
measured by a variety of metrics, including earnings per share (“EPS Metric”),
increases in the Company’s book value (“Book Value Metric”), the level of
general and administrative expense in total dollars and relative to the
Company’s market capitalization (“G&A Metric”), and the Company’s capital
structure including the cost of capital (“Capital Structure Metric”).  Annually
the Committee will evaluate the Company’s actual performance with respect to
such metrics compared to annual target goals set by the Board, which annual
target goals will include, at a minimum, an EPS Metric, a Book Value Metric, a
G&A Metric and a Capital Structure Metric, except where, in the Committee’s
judgment, circumstances warrant the addition or deletion of any such item (the
“Financial Performance Goals”).  Performance awards will be based on the
percentage of the Financial Performance Goals achieved.  Performance awards can
range from zero percent to a maximum of 20 percent of the PBA.
 
c. Land Transaction Activity.  The Company’s long-term success depends upon
management’s ability to strategically monetize the Company’s portfolio of
undeveloped land in Daytona Beach.  At the beginning of each Plan year, the
Committee will establish goals for management regarding the level of land
transactions targeted for the year (the “Land Transaction Goals”).  Annually,
the Committee will evaluate management's achievement of these Land Transaction
Goals.  The Committee may, in its discretion, also recognize management’s other
actions that enhance or preserve long-term value of the Company’s land holdings
which may not result in sale transactions closing in the current
year.  Performance awards can range from zero percent to a maximum of 20 percent
of the PBA.
 
d. Investment Transaction Activity.  Each year the Company’s adopted business
plan includes specific annual performance goals and objectives related to the
acquisition, oversight and disposal of income producing assets including
single-tenant commercial properties, multi-tenant commercial properties, real
estate loan originations and acquisitions, securities and other financial
instruments backed by commercial real estate, or for self-development of income
producing assets (collectively the “Investment Goals”).  These Investment Goals
could include specific measurements related to the total dollar level of
acquisitions or investment targets, utilization of leverage for targeted
acquisitions, strategic dispositions of existing income producing assets, or
development activities related to the self-development of income producing
assets, including the achievement of self-development milestones such as project
design, permitting, horizontal and vertical development, leasing, and other
related goals or other related activities pertaining to roads and other
infrastructure.  Annually, the Committee will evaluate each Plan Participant’s
performance relative to the Company’s attainment of the Investment
Goals.  Performance awards can range from zero percent up to a maximum of 20
percent of the PBA.
 
e. Risk Management.  Risk Management is critically important in the success of
the Company.  Risk Management includes areas of the Company’s operations
including but not limited to insurance, disaster recovery and business
continuity, compliance with regulatory requirements or contractual agreements,
implementation of and adherence to policies related to limits of authority, and
other areas of oversight and management of key policies and procedures of the
Company to include internal controls over financial reporting.  Unsatisfactory
performance in these areas or significant weaknesses in the execution of the
policies, procedures and internal controls related to these areas can adversely
impact the Company’s operations, regulatory compliance and reputation of the
enterprise.  Sales contracts, leases, and other contractual agreements with
public and private entities expose the Company to potential short and long-term
risks.  The Company’s common stock is publicly traded and therefore the Company
operates in a highly regulated environment relative to the national market on
which the Company’s stock trades and the regulatory agencies and institutions
who exercise authority over publicly traded companies.  The Company operates in
multiple states in the United States and is therefore subject to Federal, State,
and local regulations and taxing conventions and structures.  Regulations are
subject to continual change, and management must be diligent in anticipating
these trends and making appropriate adjustments in the Company’s strategy,
business practices, and organizational structure to minimize or mitigate the
resulting impact or risk to the Company and its business and
operations.  National, regional, and local market conditions are also
continually changing, which may affect the Company’s business and impact the
risks encountered by the Company.  Management must be diligent in anticipating
these changes, and make necessary and appropriate adjustments within its
authority; and when necessary, make recommendations to the Board on policy
changes to minimize or mitigate the applicable risks.  Annually, the Committee
will evaluate management’s overall performance in all areas of risk management
including, but not limited to, monitoring current debt levels and terms, cash
flows, project costs, budgets and other targeted goals.  Performance awards can
range from zero percent up to a maximum of 10 percent of the PBA.

f. Executive Leadership.  In order to achieve the Company’s strategic goals and
to improve the long-term enterprise value of the Company, it is necessary for
the executive leaders of the Company to both develop relationships with local
elected, appointed, or other government officials, and regulators, as well as,
promote the support of the local business community and general
electorate.  Externally, the executive leaders of the Company and members of
management must be proactively involved in various aspects of the local
community to advance a positive image of the Company and to help promote the
Company’s interests.  Internally, the executive leaders of the Company and
management must provide effective leadership, direction, and positive motivation
to Company employees.  Annually the Committee will evaluate management’s overall
external and internal leadership performance.  Performance awards can range from
zero percent up to a maximum of 10 percent of the PBA.
 
5. Discretionary Awards.  Upon the recommendation of the Committee, the Board,
in its sole discretion, may also award discretionary cash bonuses to Plan
Participants whose performance is determined to have been outstanding during the
Plan year or otherwise merit a special one-time cash bonus.
 
6. Participant’s Interests.  A Plan Participant’s interest in any awards shall
at all times be reflected on the Company’s books as a general unsecured and
unfunded obligation of the Company subject to the terms and conditions of the
Plan.  The Plan shall not give any person any right or security interest in any
asset of the Company or any fund in which any deferred payment is deemed
invested.  The Company, the Board, and the Committee shall not be responsible
for the adequacy of the general assets of the Company to discharge, or required
to reserve or set aside funds for, the payment of its obligations hereunder.
 
7. Non-Alienation of Benefits; Beneficiary Designation.  All rights and benefits
under the Plan are personal to the Plan Participant and neither the Plan nor any
right or interest of a Plan Participant or any other person arising under the
Plan is subject to voluntary or involuntary alienation, sale, transfer, or
assignment.  Subject to the foregoing, the Company shall establish such
procedures as it deems necessary for a Plan Participant to designate one or more
beneficiaries to whom any payment the Committee determines to make would be
payable in the event of the Plan Participant’s death.
 
8. Withholding for Taxes.  Notwithstanding any other provisions of this Plan,
the Company may withhold from any payment made by it under the Plan such amount
or amounts as may be required for purposes of complying with any federal, state
and local tax or withholding requirements.
 
9. Rights of Employees.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate a Plan Participant’s employment at
any time, or confer upon any Plan Participant any right to continued employment
with the Company or any of its subsidiaries or affiliates.  A Plan Participant
shall not be entitled to any claim or recourse if any action or inaction by the
Company, or any other circumstance or event, including any circumstance or event
outside the control of the Plan Participant, adversely affects the ability of
the Plan Participant to satisfy a performance goal or in any way prevents the
satisfaction of a performance goal.
 
10. Adjustment of Awards.  The Committee shall be authorized to make adjustments
in the method of calculating attainment of performance goals in recognition of
unusual or nonrecurring events affecting the Corporation or its consolidated
financial statements or changes in applicable laws, regulations or accounting
principles.
 
11. Amendment or Termination.  The Plan is provided at the discretion of the
Company and the Board.  The Board reserves the right to modify, or terminate the
Plan with or without notice.
 
 
Adopted by the Board of Directors on April 28, 2010
Amended and adopted by the Board of Directors on January 22, 2014
Amended and adopted by the Board of Directors on January 28, 2015
Amended and adopted by the Board of Directors on April 22, 2015
Amended and adopted by the Board of Directors on July 22, 2015




Back to 8K [annualbonusplamendjuly20158k.htm]


